DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Restriction
Applicant’s election [without traverse] of Invention 1 (claims 1-12) in the reply filed on August 02, 2022 is acknowledged.  Applicant’s further election refinement [with traverse] of Invention 1 (claims 1-8) in the reply filed on August 02, 2022 is also acknowledged.  The traversal is on the ground(s) that specified differences are found in dependent claims 10, 11 (pie tin and ring size). Independent claims 1 and 9 of the two allegedly distinct inventions are nearly identical and the specifically identified differences (pie tin and ring size) are found only in dependent claims. Independent claim 9 is nearly identical to Independent claim 1 with the exception of requiring that the commonly claimed third insert element further include "a top wall engraved with a commemorative message intended for the recipient comprising the keepsake component of the gift package".  This is not found persuasive because the Examiner interprets presence of a “pie tin” (claim 10) and “ring size” (claim 11) as the factors generating the Combination-subcombination.  Moreover, the Examiner further interprets the “third insert container” in claims 1-8 capable of being inserted in the “second insert container” and this condition is not required in claims 9-12, hence creating a search burden.  Claims 9-12 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on August 02, 2022.  The requirement is still deemed proper and is therefore made FINAL.

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Probable typographical misprints exist in:
Page 4, paragraph [0006], line 1; “prospective” might meant “perspective”.
Page 4, paragraph [0007], line 1; “prospective” might meant “perspective”.
Page 4, paragraph [0008], line 1; “prospective” might meant “perspective”.
Page 5, paragraph [0011], line 1; “prospective” might meant “perspective”.
Page 5, paragraph [0012], line 1; “to prospective” might meant “perspective”.
Page 6, paragraph [0006], line 1; “prospective” might meant “perspective”.
Page 6, paragraph [0018], line 2, state a trademark StyrofoamTM.  The use of the term StyrofoamTM, which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP 6.20 Trade Names, Trademarks, and Other Marks Used in Commerce
DRAWINGS
FIG. 1 does not show “axis 4” noted in the SPECIFICATION (para. [0017], line 2).
FIG. 2 does not show “presentation area 34” noted in the SPECIFICATION (para. [0020], line 6).
CLAIMS
Examiner notes (in parenthesis) probable corrections (and interpretation) of the claims under examination to improve their consistency in usage of terms:
1.	A container designed to enable shipment of a frozen food product to an intended recipient, comprising:
an outer enclosure having a vertical axis including four sidewalls, a top wall and a bottom wall, the vertical axis having a predetermined height enabling the (outer) enclosure to receive: a plurality of insert containers;
a first insert container sized for insertion in the outer enclosure along the vertical axis of that (outer) enclosure, the first insert (container) defining an internal volume designed to receive a cold pack product chosen to maintain the frozen food product in its frozen condition until received by the (intended) recipient;
a second insert container (sized) for insertion in the outer enclosure along the vertical axis of that (outer) enclosure, the second insert (container) defining the internal volume designed to receive the frozen food product and position (the frozen food product) with respect to the first insert (container) to maintain the frozen food product in its frozen condition until received by the intended recipient; and
a third insert container (sized) for insertion in the second insert container for holding the frozen food product.
The container of claim 1 wherein the frozen food product is an uncooked fruit pie.
The container of claim 2 wherein the second insert container is a box having at least a partially transparent top wall permitting observation of the uncooked fruit (pie) by the (intended) recipient.
The container of claim 1 wherein the third insert (container) includes a top wall engraved with a commemorative message intended for the (intended) recipient.
The container of claim 4 wherein the third insert (container) is a wood box defining a volume which is removably open and closed by the engraved top wall.
The container of claim 5 wherein the third insert (container) is reusable by the (intended) recipient as a commemorative keepsake.
The container of claim 1 wherein the cold pack product held by the first insert (container) includes a dry ice portion sized to maintain the frozen food product in the second insert (container) in a frozen condition prior to receipt by a (the intended) recipient.
The container of claim 1 wherein the outer enclosure is a corrugated shipping box.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (U. S. Patent 2,317,005) hereinafter WASSERMAN, in view of House (U. S. Patent Application Publication US 2010/0059579 A1) hereinafter HOUSE, in further view of Adams (U. S. Patent Application Publication US 2014/0097235 A1) hereinafter ADAMS.
Regarding claim 1, WASSERMAN teaches (see Fig. 1, Fig. 2 below) a container C designed to enable shipment of a frozen food product (page 1 right column, line 14) comprising; an outer enclosure having a vertical axis, four sidewalls 11, 12, 13, 14, a top wall 15, 16, and a bottom wall 10, vertical axis with predetermined height to receive a first insert container 25, 26 which (in turn) receives a cold pack product (page 1, right column, line 58) to maintain the frozen food product in frozen condition until received by the recipient.  WASSERMAN further teaches presence of a main compartment 24 to receive foodstuffs (page 1, right column, lines 59-60).  WASSERMAN fails to teach presence of a second insert container and a third insert container (sized) for insertion in the outer enclosure along the vertical axis.
However, HOUSE teaches (see FIG.2 below) a second insert container 2 defining an internal volume designed to receive a frozen food product 1, (para. [0034], line 5).  HOUSE fails to teach presence of a third insert container (sized) for insertion in the second insert container 2 for holding the frozen food product (para. [0034], line 5).
However, ADAMS teaches (see Fig. 1 below) presence of a third insert container 100 to hold a food product, (para. [0022], line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the container C of WASSERMAN to receive (in its main compartment 24, and located relative to the first insert container 25, 26) the second insert container 2 (receiving a frozen food product 1) of HOUSE which has been (sized), in turn, to receive the third insert container 100 of ADAMS capable of holding a food product thus enabling its shipment and its protection during said shipment.
Furthermore, a change in form or shape (such as altering the size of; container, first insert container, second insert container, and third insert container to secure their mutual fitment) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

    PNG
    media_image1.png
    954
    747
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    705
    541
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    570
    521
    media_image3.png
    Greyscale


Regarding claim 2, the combination of WASSERMAN, HOUSE, and ADAMS (as applied to claim 1 above) teaches all the limitations of the claim.  HOUSE further teaches (see FIG.2 above) the frozen food product 1 is an uncooked fruit pie (para. [0034], lines 4-5).

Regarding claim 3, the combination of WASSERMAN, HOUSE, and ADAMS (as applied to claim 2 above) teaches all the limitations of the claim.  HOUSE further teaches (see FIG.3 below) the second insert container 200 is a box (para. [0039], line 6) having at least a partially transparent top wall 158 permitting observation of the uncooked fruit pie (para. [0034], lines 4-5).


    PNG
    media_image4.png
    470
    584
    media_image4.png
    Greyscale


Regarding claim 7, the combination of WASSERMAN, HOUSE, and ADAMS (as applied to claim 1 above) teaches all the limitations of the claim.  WASSERMAN further teaches (see Fig. 1, Fig. 2 above) the container C wherein the cold pack product is held by the first insert container 25, 26 includes dry ice (page 3, right column, line60).
Furthermore, a change in form or shape (such altering dry ice portion to maintain the frozen food product frozen while in transit) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Regarding claim 8, the combination of WASSERMAN, HOUSE, and ADAMS (as applied to claim 1 above) teaches all the limitations of the claim.  WASSERMAN further teaches (see Fig. 1, Fig. 2 above) the outer enclosure is a corrugated shipping box (page 3, right column, line 17).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over WASSERMAN, in view of HOUSE, in further view of ADAMS, further in view of Alcocer (U. S. Patent Application Publication US 2020/0163481 A1) hereinafter ALCOCER.
Regarding claim 4, the combination of WASSERMAN, HOUSE, and ADAMS (as applied to claim 1 above) teaches all the limitations of the claim.  ADAMS fails to teach (see Fig. 1 above) the third insert container 100 includes a top wall 6 with an engraved commemorative message.
However, ALCOCER teaches (see FIG. 1 below) the third insert container 10 includes a top wall 16 with an engraved commemorative message (para. [0028], lines 8-9) to decorate it (para. [0026], line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the top wall 6 of ADAMS with the engraved commemorative message of ALCOCER to decorate it.
Furthermore, a change in form or shape (such as altering the dimensions or contents of the commemorative message) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

    PNG
    media_image5.png
    481
    939
    media_image5.png
    Greyscale


Regarding claim 5, the combination of WASSERMAN, HOUSE, and ADAMS (as applied to claim 4 above) teaches all the limitations of the claim.  ADAMS fails to teach (see Fig. 1 above) the third insert container 100 is a wood box (page 11, claim 7) defining a volume which is removably open and closed by the top wall 6.
However, ALCOCER teaches (see FIG. 1 above) the third insert container 10 is a wood box (para. [0020], line 4) defining a volume (para. [0023], lines 10-11) which is removably open and closed by the engraved top wall 16 to lead to an internal compartment (para. [0023], lines 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the top wall 6 of ADAMS with the engraved top wall 16 of ALCOCER to lead to its internal compartment.
Furthermore, a change in form or shape (such as altering the dimensions in the top wall 6 of ADAMS or engraved top wall 16 of ALCOCER) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Regarding claim 6, the combination of WASSERMAN, HOUSE, and ADAMS (as applied to claim 5 above) teaches all the limitations of the claim.  ADAMS fails to teach the third insert container 100 is reusable by the recipient as a commemorative keepsake.
However, ALCOCER teaches the third insert container 10 is reusable by the recipient as a commemorative keepsake to pray the rosary more often (para. [0020], lines 10-13]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the third insert container 100 of ADAMS with the third insert container 10 of ALCOCER (which is reusable by the recipient as a commemorative keepsake) to pray the rosary more often.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Folkert et. al. (U. S. Patent Application Publication US 2005/0224501 A1):  Teaches a container with similar attributes as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735